        Case 1:21-cr-00040-TNM Document 64-2 Filed 06/14/21 Page 1 of 4




                                                       U.S. Department of Justice

                                                       Channing D. Phillips
                                                       Acting United States Attorney

                                                       District of Columbia


                                                       Judiciary Center
                                                       555 Fourth St., N.W.
                                                       Washington, D.C. 20530


                                                     June 14, 2021

VIA USAFX and Email
Lindy Urso, Esq.
lindy@lindyursolaw.com
Counsel for Defendant McCaughey

Lauren Cobb, Esq.
Lauren_Cobb@fd.org
Counsel for Defendant Stevens

Elizabeth Mullin
Elizabeth_Mullin@fd.org
Counsel for Defendant Judd

Carlos Diaz-Cobo
info@cdcesq.com
Counsel for Defendant Quaglin



       Re:   United States v. Patrick McCaughey, Tristan Stevens, Christopher Quaglin, and
David Judd 21-CR-40 (TNM) - Production 7


Dear Counsel:

Pursuant to our discovery obligations, we provided the following files via USAfX on June 14,
2021:
   •   All the files listed on the attached index.

        Most of these files were already previously provided in Production 2 as documented in
the April 8, 2021 letter. (They are now being re-provided with bates-labels. Specifically, this
production includes: CAP02_000009137 - CAP02_000010201.
        Case 1:21-cr-00040-TNM Document 64-2 Filed 06/14/21 Page 2 of 4




         As referenced in the cover letter for Production 2, there were a few physical attachments
(files that had been stored on a disk) that were not included in Production 2 but are being
included now.

        The production includes both a PDF and Native folder. The PDF folder contains
discovery in searchable Adobe format. The NATIVE folder provides native files for the items
that cannot be processed, such as audio/video recordings. Files not processed will have a
"placeholder" that references the native file. The placeholder will indicate the Bates number so
that you can easily find the native at the same number in the NATIVE folder.

       Second, the production also includes a DATA, IMAGE, and TEXT folder.

       Some defense counsel prefer to just use the index mentioned above and the PDF and
NATIVE folders. Other defense counsel will prefer to build a document review database. We
are providing you with both formats so that you can determine what works best for you.

        Due to the extraordinary nature of the January 6, 2021 Capitol Attack, the government
anticipates that a large volume of materials may contain information relevant to this prosecution.
These materials may include, but are not limited to, surveillance video, statements of similarly
situated defendants, forensic searches of electronic devices and social media accounts of
similarly situated defendants, and citizen tips. The government is working to develop a system
that will facilitate access to these materials. In the meantime, please let me know if there are any
categories of information that you believe are particularly relevant to your client.

       Please contact me if you have any issues accessing the information, and to confer
regarding pretrial discovery as provided in Fed. R. Crim. P. 16.1.

       This material is subject to the terms of the Protective Order issued in this case.

         I recognize the government’s discovery obligations under Brady v. Maryland, 373 U.S.
83 (1963), its progeny, and Rule 16. I will provide timely disclosure if any such material comes
to light. Consistent with Giglio, Ruiz, and 18 U.S.C. § 3500, I will provide information about
government witnesses prior to trial and in compliance with the court’s trial management order.

        I request reciprocal discovery to the fullest extent provided by Rule 16 of the Federal
Rules of Criminal Procedure, including results or reports of any physical or mental examinations,
or scientific tests or experiments, and any expert witness summaries. I also request that
defendant(s) disclose prior statements of any witnesses defendant(s) intends to call to testify at
any hearing or trial. See Fed. R. Crim. P. 26.2; United States v. Nobles, 422 U.S. 255 (1975). I
request that such material be provided on the same basis upon which the government will
provide defendant(s) with materials relating to government witnesses.



                                                 2
        Case 1:21-cr-00040-TNM Document 64-2 Filed 06/14/21 Page 3 of 4




        Additionally, pursuant to Federal Rules of Criminal Procedure 12.1, 12.2, and 12.3, I
request that defendant(s) provide the government with the appropriate written notice if
defendant(s) plans to use one of the defenses referenced in those rules. Please provide any notice
within the time period required by the Rules or allowed by the Court for the filing of any pretrial
motions.

        I will forward additional discovery as it becomes available. If you have any questions,
please feel free to contact me.




                                                     Jocelyn Bond
                                                     Assistant United States Attorney
Enclosure(s):
cc:




                                                3
Case 1:21-cr-00040-TNM Document 64-2 Filed 06/14/21 Page 4 of 4




                               4
